DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II, claims 1-5, 7-11, 15-17, and 19 in the reply filed on 3/25/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, it is unclear what the structural relationship is between the conductive case and the rest of the invention.  For prior art analysis, it will be assumed that any conductive case can be considered to meet this limitation.  Claims 2-5 and 7-11 include all the limitations of claim 1 and are rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keenum et al. (2014/0112628).
With regard to claim 1, Keenum teaches, as shown in figures 1-15 and taught in paragraph 61: “A cable device 101 and 217 comprising: a cable 203 comprising an optical fiber 301 a connector 101 comprising: a printed circuit board 205 connected to the cable 203 and comprising a ground electrode 1205a; and a conductive case 221a and 221b; a connecting member 219 provided around a connection between the cable 203 and the connector 101; and a metal shell 501, 315, and 1201 surrounding the cable 203 inside of the connecting member 217, the metal shell being configured to shield electromagnetic interference (EMI) of the cable 203 and the connector 101”.

With regard to claim 3, Keenum teaches: “The cable device of claim 1”, as shown above.
Keenum also teaches, as taught in paragraph 54: “wherein the connecting member 219 is formed of an insulating material”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Keenum et al. (2014/0112628) in view of Lee (2015/0331210).
With regard to claims 2, 4-5 and 7 Keenum teaches, as shown in figures 1-15: “The cable device of claim 1”, as shown above.
Keenum also teaches: “wherein the metal shell comprises: a metal body having a cylindrical shape”.
Keenum does not teach: “and a contact portion configured to connect the metal body to the conductive case”.
In the same field of endeavor before the effective filing date of the claimed invention, Lee teaches, as shown in figures 4 and 11-13 and taught in paragraphs 28 and 34: “and a contact portion 64 configured to connect the metal body 44 to the conductive case 66”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Lee with the invention of Keenum in order to increase the EMI shielding effectiveness (Lee, paragraph 34).

With regard to claim 4, Keenum as modified by Lee teaches: “The cable device of claim 1”, as shown above.
Neither Keenum nor Lee teach: “wherein the conductive case is connected to the ground electrode”.  However, Lee teaches in paragraph 34 that the conductive case is grounded.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to connect the conductive case to a ground electrode in order to further ground the conductive case and thereby increase the EMI shielding effectiveness (Lee, paragraph 34).

With regard to claim 5, Keenum as modified by Lee teaches: “The cable device of claim 2”, as shown above.
Keenum also teaches, as shown in figures 1-15 and taught in paragraph 52: “wherein the contact portion is formed of a 23metallic material”, since it is inherent that to make an electrical connection, a metallic material is needed.

With regard to claim 7, Keenum as modified by Lee teaches: “The cable device of claim 2”, as shown above.
Keenum also teaches, as shown in figure 13: “wherein the contact portion 1201a comprises at least one of a metal wire, a metal plate, a metal bar, and a braided wire”. 

With regard to claim 15, Keenum teaches, as shown in figures 1-15 and taught in paragraph 61: “A cable device 101 and 217 comprising: a cable 203 comprising an optical fiber 301; a connector 101 comprising: a printed circuit board 205 comprising a ground electrode 1205a connected to the cable 203; and a conductive case 221a and 221b; a connecting member 219 formed of an insulating material, the connecting member 219 being configured to connect the cable 203 to the connector 101; and a metal shell 501, 315, and 1201 surrounding the cable 203 inside of the connecting member 219… the metal shell being configured to shield electromagnetic interference (EMI) of the cable and the connector”.
	Keenum does not teach: “and comprising a contact portion connecting the metal shell and the conductive case”.
	In the same field of endeavor before the effective filing date of the claimed invention, Lee teaches, as shown in figures 4 and 11-13 and taught in paragraphs 28 and 34, the metal shell “comprising a contact portion 64 connecting the metal shell 44 and the conductive case 66”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Lee with the invention of Keenum in order to increase the EMI shielding effectiveness (Lee, paragraph 34).
Allowable Subject Matter
Claims 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	June 10, 2022
/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831